[metabolixlogoheader.jpg]

January 5, 2015


Charles B. Haaser
Metabolix, Inc.
21 Erie Street
Cambridge, MA 02139


Re: Severance Agreement


Dear Chuck:


Metabolix, Inc. (the “Company”) believes that it is in the best interests of the
Company to provide you with certain severance benefits in the event of a
termination of your employment without Cause or in connection with a Change of
Control (each as defined below), in order to provide you with financial security
and sufficient encouragement to remain with the Company.


Therefore, you and the Company agree as follows:


1.
Change of Control Severance Benefits.

In the event that your employment is terminated by the Company without Cause or
by you for Good Reason within 12 months immediately following or 6 months
immediately prior to a Change of Control (each as defined herein), and
contingent on your executing a complete release of claims against the Company
within thirty (30) days after the date of termination, and provided you do not
revoke such release (a fully effective release is hereafter referred to as the
“Release”), then, in addition to any accrued salary and benefits otherwise
payable to you by law or pursuant to the Company’s benefit plans as in effect at
the date of termination:
(a)
the Company shall continue your base salary at the rate in effect at the date of
termination for a period of twelve (12) months from the date of termination, and
such salary continuation shall commence on the 37th day after the date on which
your employment terminates and shall be paid in accordance with the Company’s
normal payroll practice, provided that the first payment will include all
amounts which would have been paid in the 37 days following your termination of
employment;

(b)
the Company shall pay COBRA premiums to maintain medical and dental benefits, if
any, in effect at the time of termination until the earlier of (i) twelve (12)
months following the date of termination, or (ii) the date you become insured
under a medical insurance plan providing similar benefits to that of the Company
plan; and

(c)
the Company shall cause the full vesting of all your unvested equity, including
but not limited to any options or restricted stock granted to you under the 2006
Stock Option and Incentive Plan, the 2014 Stock Option and Incentive Plan, and
any other authorized stock plan, provided that the conditions to vesting other
than the passage of time have been satisfied.


[footer.jpg]

--------------------------------------------------------------------------------

Charles B. Haaser    
Severance Agreement
Page 2



2.
Termination without Cause.

In the event that your employment is terminated by the Company without Cause
(other than in connection with a Change of Control as provided in Section 1),
and contingent on your executing a Release within thirty (30) days after the
date of termination, and provided you do not revoke such Release, then, in
addition to any accrued salary and benefits otherwise payable to you by law or
pursuant to the Company’s benefit plans as in effect at the date of termination:
(a)
the Company shall continue your base salary at the rate in effect at the date of
termination for a period of twelve (12) months from the date of termination, and
such salary continuation shall commence on the 37th day after the date on which
your employment terminates and shall be paid in accordance with the Company’s
normal payroll practice, provided that the first payment will include all
amounts which would have been paid in the 37 days following your termination of
employment; and

(a)
the Company shall pay COBRA premiums to maintain medical and dental benefits, if
any, in effect at the time of termination until the earlier of (i) twelve (12)
months following the date of termination, or (ii) the date you become insured
under a medical insurance plan providing comparable benefits to that of the
Company plan.

3.
Definitions.

3.1.
“Cause” for termination shall be limited to the following:

(a)
Your conviction of a felony; or

(b)
Your commission of fraud, or misconduct that results in material and
demonstrable damage to the business or reputation of the Company; or

(c)
Your willful and continued failure to perform your duties to the Company (other
than such failure resulting from your incapacity due to disability, as
determined by the Company’s disability insurance provider) within 10 business
days after the Company delivers a written demand for performance to you that
specifically identifies the actions to be performed.

3.2.
“Change of Control”. As used herein, a “Change of Control” shall occur or be
deemed to have occurred only upon any one or more of the following events:





--------------------------------------------------------------------------------

Charles B. Haaser    
Severance Agreement
Page 3



(a)
any “person” (as such term is used in Sections 13(d) and 14(d)(2) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)) becomes a
“beneficial owner” (as such term is defined in Rule 13d-3 promulgated under the
Exchange Act) (other than the Company, any trustee or other fiduciary holding
securities under an employee benefit plan of the Company, or any corporation
owned, directly or indirectly, by the stockholders of the Company, in
substantially the same proportions as their ownership of stock of the Company),
directly or indirectly, of securities of the Company, representing fifty percent
(50%) or more of the combined voting power of the Company’s then outstanding
securities; or

(b)
persons who, as of the effective date of this agreement, constitute the
Company’s Board of Directors (the “Incumbent Board”) cease for any reason
including, without limitation, as a result of a tender offer, proxy contest,
merger, consolidation or similar transaction, to constitute at least a majority
of the Board of Directors, provided that any person becoming a director of the
Company subsequent to the effective date of this agreement whose election is
approved by at least a majority of the directors then comprising the Incumbent
Board shall, for purposes of this Section 6(f), be considered a member of the
Incumbent Board; or

(c)
the consummation of a merger or consolidation of the Company with any other
corporation or other entity, other than (1) a merger or consolidation which
would result in the voting securities of the Company outstanding immediately
prior thereto continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity) more than fifty
percent (50%) of the combined voting power of the voting securities of the
Company or such surviving entity outstanding immediately after such merger or
consolidation or (2) a merger or consolidation effected to implement a
recapitalization of the Company (or similar transaction) in which no “person”
(as hereinabove defined) acquires more than fifty percent (50%) of the combined
voting power of the Company’s then outstanding securities; or

(d)
the stockholders of the Company approve a plan of complete liquidation of the
Company or an agreement for the sale or disposition by the Company of all or
substantially all of the Company’s assets.

3.3.
“Good Reason” shall mean that you means that you have complied with the ‘Good
Reason Process’ (hereinafter defined) following the occurrence of any of the
following events: (i) a material diminution in your responsibilities, authority
or duties; (ii) a material diminution in your Base Salary; (iii) a material
change in the geographic location at which you provide services to the Company;
or (iv) the material breach of this Agreement by the Company. ‘Good Reason
Process’ shall mean that (i) you reasonably determine in good faith that a ‘Good
Reason’ condition has occurred; (ii) you notify the Company in writing of the
occurrence of the Good Reason condition within 60 days of the occurrence of such
condition; (iii) you cooperate in good faith with the Company’s efforts, for a
period not less than 30 days following such notice (the ‘Cure Period’), to
remedy the condition; (iv)





--------------------------------------------------------------------------------

Charles B. Haaser    
Severance Agreement
Page 4



notwithstanding such efforts, the Good Reason condition continues to exist; and
(v) you terminate your employment within 60 days after the end of the Cure
Period. If the Company cures the Good Reason condition during the Cure Period,
Good Reason shall be deemed not to have occurred.
4.
Taxes.

4.1.
All payments required to be made by the Company to you under this Agreement
shall be subject to the withholding of such amounts for taxes and other payroll
deductions as the Company may reasonably determine it should withhold pursuant
to any applicable law or regulation. To the extent applicable, it is intended
that this Agreement be exempt from, or comply with, the provisions of Section
409A of the Code, and this Agreement shall be construed and applied in a manner
consistent with this intent. In the event that any severance payments or
benefits hereunder are determined by the Company to be in the nature of
nonqualified deferred compensation payments, you and the Company hereby agree to
take such actions as may be mutually agreed to ensure that such payments or
benefits comply with the applicable provisions of Section 409A of the Code and
the official guidance issued thereunder. Notwithstanding the foregoing, the
Company does not guarantee the tax treatment or tax consequences associated with
any payment or benefit arising under this Agreement.

4.2.
Notwithstanding anything set forth in this Agreement, a termination of
employment shall be deemed not to have occurred until such time as you incur a
“separation from service” with the Company in accordance with Section
409A(a)(2)(A)(i) of the Code and the applicable provisions of Treasury
Regulation Section 1.409A-1(h).

4.3.
Notwithstanding anything set forth in this Agreement, if at the time of your
‘separation from service,’ the Company determines that the you are a ‘specified
employee’ within the meaning of Section 409A(a)(2)(B)(i) of the Code, then to
the extent any payment or benefit that you become entitled to under this
Agreement on account of your separation from service would be considered
deferred compensation subject to the 20 percent additional tax imposed pursuant
to Section 409A(a) of the Code as a result of the application of Section
409A(a)(2)(B)(i) of the Code, such payment shall not be payable and such benefit
shall not be provided until the date that is the earlier of (A) six months and
one day after your separation from service, or (B) your death. If any such
delayed cash payment is otherwise payable on an installment basis, the first
payment shall include a catch-up payment covering amounts that would otherwise
have been paid during the six-month period but for the application of this
provision, and the balance of the installments shall be payable in accordance
with their original schedule. Solely for purposes of Section 409A of the Code,
each installment payment described in Section 5 is considered a separate
payment.

5.
At-Will Employment.  The Company and you acknowledge that, notwithstanding
anything contained in this Agreement, your employment with the Company is and
shall be at-will, as defined under applicable law.  Nothing in this Agreement is
intended to provide you with any right to continue in the employ of the Company
for any period of specific duration or interfere





--------------------------------------------------------------------------------

Charles B. Haaser    
Severance Agreement
Page 5



with or otherwise restrict in any way your rights or the rights of the Company,
which rights are hereby expressly reserved by each, to terminate your employment
at any time and for any reason. If your employment terminates for any reason,
you shall not be entitled to any payments, benefits, damages, awards or
compensation other than as provided by this Agreement, or as may otherwise be
established under the Company’s then existing employee benefit plans or policies
at the time of termination.
6.
General.

6.1.
Entire Agreement. This Agreement embodies the entire agreement and understanding
between you and the Company with respect to the subject matter hereof and
supersedes all prior oral or written agreements and understandings relating to
the subject matter hereof, including without limitation the Severance Agreement
dated May 28, 2013, which is hereby terminated.

6.2.
Modifications, Amendments, Waivers. The terms and provisions of this Agreement
may be modified or amended only by written agreement executed by you and the
Company. The terms and provisions of this Agreement may be waived, or consent
for the departure therefrom granted, only by written document executed by the
party entitled to the benefits of such terms or provisions.

6.3.
Assignment. The Company shall cause its rights and obligations hereunder to be
assumed by any person or entity that succeeds to all or substantially all of the
Company’s business or that part of the Company’s business in which you are
principally involved and may assign its rights and obligations hereunder to any
Company affiliate. You may not assign your rights and obligations under this
Agreement without the prior written consent of the Company and any such
attempted assignment by you without the prior written consent of the Company
will be void. Notwithstanding the foregoing, the terms of this Agreement and
your rights hereunder shall inure to the benefit of, and be enforceable by, your
personal or legal representatives, executors, administrators, successors, heirs,
and legatees.

6.4.
Governing Law. This Agreement and the rights and obligations of the parties
hereunder will be construed in accordance with and governed by the law of
Massachusetts, without giving effect to the conflict of law principles thereof.

If the foregoing accurately sets forth our agreement, please so indicate by
signing and returning to us the enclosed copy of this Agreement.
Very truly yours,


Metabolix, Inc.






--------------------------------------------------------------------------------

Charles B. Haaser    
Severance Agreement
Page 6





By: /s/ Joseph Shaulson
Joseph Shaulson, CEO






Accepted and agreed:




/s/ Charles B. Haaser
Charles B. Haaser


Date: 2/4/2015


